POWER OF ATTORNEY The undersigned officers and Directors of the Wall Street Fund, Inc. (the “Fund”) hereby appoint Robert P. Morse and/or Michael R. Linburn, as attorneys-in-fact and agents, with the power, to execute, and to file any of the documents referred to below relating to the registration of the Fund as an investment company under the Investment Company Act of 1940, as amended (the “Act”) and the registration of the Fund’s securities under the Securities Act of 1933, as amended (the “Securities Act”) including the Fund’s Registration Statement on Form N-1A, any and all amendments thereto, including all exhibits and any documents required to be filed with respect thereto with any regulatory authority, including applications for exemptive order rulings.Each of the undersigned grants to the said attorneys full authority to do every act necessary to be done in order to effectuate the same as fully, to all intents and purposes, as he could do if personally present, thereby ratifying all that said attorneys-in-fact and agents may lawfully do or cause to be done by virtue hereof. The undersigned officers and Directors hereby execute this Power of Attorney as of this 17th day of February, 2010. Name Title /s/ Robert P. Morse Robert P. Morse Chairman, Director and President /s/ Michael R. Linburn Michael R. Linburn Executive Vice President, Secretary and Chief Compliance Officer /s/ Jian H. Wang Jian H. Wang Executive Vice President and Treasurer /s/ Amb. Kurt D. Volker Amb. Kurt D. Volker Independent Director /s/ Harlan K. Ullman Harlan K. Ullman Independent Director
